Goedssorougu, Ch. J.
The court are of opinion, and direct tiiejury, that if they shall be of opinion, from the whole of the evidence, that the plaintiff gave the negroes orders to return, inconsistent with the contract and engagement made by the defendant and the plaintiff, then such directions, so given to the negroes, will release the defendant from any responsibility for the events which afterwards happened: But the court refuse to direct the jury, that if the plaintiff did give the directions stated fey the defendant, in the maimer and under the circumstances so stated, the. defendant is thereby freed from responsibility for the loss of the negroes.
In consequence of the court thus refusing to give such directions to the jury, the defendant excepted.